                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF ALASKA


    UNITED STATES OF AMERICA,

                               Plaintiff,                Case No. 3:17-cr-00075-TMB-1

                     v.
                                                    ORDER ON MOTION UNDER 28 U.S.C.
    TYLER ARLAN WEIS,                                § 2255 TO VACATE, SET ASIDE, OR
                                                       CORRECT SENTENCE (DKT. 54)
                               Defendant.


                                     I.     INTRODUCTION

          The matter comes before the Court on Defendant Tyler Arlan Weis’ Motion Under 28

U.S.C. § 2255 to Vacate, Set Aside, or Correct Sentence (the “Motion”).1 Weis claims his Sixth

Amendment right to the effective assistance of counsel was violated where trial counsel failed to

have an expert evaluate his risk of recidivating or escalating from non-contact sexual offenses to

contact offenses.2 Weis requests that the Court vacate his existing sentence and permit him to

present the results of a psycho-sexual evaluation at resentencing.3 The United States opposes the

Motion.4 Weis requested that the Court set a hearing on the Motion, but provided no argument on

why such a hearing was necessary in this case.5 Accordingly, the Court finds that oral argument




1
    Dkts. 54 (Motion); 71 (Amended Motion to Vacate).
2
    Dkt. 74 at 5 (Memorandum in Support).
3
    Dkt. 71 at 2.
4
    Dkt. 76 (Response).
5
    Dkt. 74 at 12.

                                                1

           Case 3:17-cr-00075-TMB Document 79 Filed 04/15/20 Page 1 of 10
would not be helpful and the matter is ripe for resolution.6 For the reasons stated below, the Motion

is DENIED.

                                        II.   BACKGROUND

           Weis pleaded guilty to one count of Sexual Exploitation of a Child—Receipt of Child

Pornography, a violation of 18 U.S.C. §2252(a)(2) and (b)(1).7 Pursuant to his plea agreement,

Weis admitted to using a file-sharing program to search for and download child pornography

through the Internet.8 Investigators also found surreptitious videos of minor females undressed and

showering in Weis’ guest bathroom that Weis captured by hidden camera.9 Weis’ offense level

was determined to be 39 with a criminal history category of I.10 The resulting guideline sentence

was 240 months of imprisonment, followed by 5 years to life on supervised release, a $5,000

assessment pursuant to the Juvenile Victims of Trafficking Act, and a mandatory $100 special

assessment.11

           On May 7, 2018, the Court sentenced Weis to a 144-month term of imprisonment followed

by a lifetime of supervised release, a $5,000 assessment pursuant to the Juvenile Victims of




6
    Dkts. 54; 71; 74; 76; 78 (Reply).
7
    Dkt. 28 (Minute Entry).
8
    Dkt. 27 at 5 (Amended Plea Agreement).
9
    Id. at 6.
10
  Dkt. 31 at 1 (Presentence Report). Despite the creation of the surreptitious videos, Weis was not
convicted of a production offense. Nevertheless, the conduct was considered as relevant conduct
during sentencing. See Dkt. 67 at 35–36 (IOS Transcript).
11
  Dkt. 27 at 7. While the actual guideline range was 262 months to 327 months, the statutorily
authorized maximum sentence for the offense—20 years—was less than the minimum of the
applicable guideline range. Therefore, the guideline term of imprisonment was calculated as 240
months. See 18 U.S.C. §2252(a)(2) and 18 U.S.C. § 3559(a).

                                                 2

            Case 3:17-cr-00075-TMB Document 79 Filed 04/15/20 Page 2 of 10
Trafficking Act, and the $100 mandatory special assessment.12 Before imposing the sentence, the

Court identified the factors under 18 U.S.C. § 3553(a) that were most pressing in Weis’ case.13

Specifically, the Court highlighted the need to reflect the seriousness of the offense, to afford

adequate deterrence to criminal conduct, to protect the public from further crimes of the defendant,

and to provide the defendant with needed treatment.14

           While discussing the seriousness of Weis’ offense, the Court noted that recidivism and

escalation are often concerns when imposing a sentence in child pornography cases.15 The Court

found that the facts surrounding Weis’ offense showed signs of escalating behavior from merely

viewing images obtained from the Internet to creating surreptitious videos of minors in his own

home.16 In light of the identified factors, the Court determined the 144-month term of

imprisonment followed by a lifetime of supervised release was appropriate in Weis’ case.17 Weis

did not file for a direct appeal of his sentence.18




12
     Dkt. 42 (Minute Entry).
13
     Dkt. 67 at 35–40 (Transcript).
14
     Id.
15
     Id. at 36.
16
   Id. (“[O]ne of the things . . . I always try to look at in the child porn cases are, is there any
indication, is there any likelihood that somebody might act out on their propensity to want to view
these. Are they going to take the next step and try to actually engage with children? I think the
videos are, you know, for him, an unfortunate escalation of not just viewing and downloading child
pornography on the Internet, but making it, himself. And so close to home and with, you know,
friends of his children, it's deeply, deeply concerning.”).
17
     Id. at 40.
18
   Weis’ plea agreement contained an appeal and collateral attack waiver with the standard
exceptions for ineffective assistance of counsel claims and claims attacking the voluntariness of
the plea. Dkt. 27 at 16–18.

                                                      3

            Case 3:17-cr-00075-TMB Document 79 Filed 04/15/20 Page 3 of 10
           Now, Weis claims that his Sixth Amendment right to the effective assistance of counsel

was violated where trial counsel failed to have an expert evaluate his risk of escalating from non-

contact offense to contact offenses.19 Specifically, Weis argues psycho-sexual evaluations are

relevant to determining a defendant’s likelihood to reoffend or escalate to “hands-on” offenses—

a factor that was considered by the Court during sentencing.20 Thus, Weis contends, by failing to

present expert testimony to contradict the Court’s determination that Weis’ escalating behavior

was cause for concern, trial counsel’s performance was prejudicially deficient.21

           The United States opposes Weis’ Motion.22 The United States argues that trial counsel’s

performance was not deficient under the Sixth Amendment. Rather, trial counsel “drew a

reasonable line as to what further investigation was likely to be beneficial to Weis at sentencing.”23

The United States characterizes trial counsel’s decision not to seek a psycho-sexual evaluation as

“a strategic choice” that cannot be challenged.24 Furthermore, the United States contends that Weis

has failed to show that not having a psycho-sexual evaluation at sentencing prejudiced him at

sentencing.25




19
     Dkt. 74 at 5.
20
     Id. at 10.
21
     Id. at 12.
22
     Dkt. 76.
23
     Id. at 9.
24
     Id.
25
     Id. at 10–12.

                                                  4

            Case 3:17-cr-00075-TMB Document 79 Filed 04/15/20 Page 4 of 10
                                     III.    LEGAL STANDARD

      A. Relief Pursuant to28 U.S.C. § 2255

           Pursuant to 28 U.S.C. § 2255, a district court may “vacate, set aside, or correct” a sentence

of a federal prisoner that was imposed in violation of the Constitution or a law of the United States.

On a motion for relief under 28 U.S.C. § 2255, “[u]nless the motion and the files and records of

the case conclusively show that the prisoner is entitled to no relief, the court shall . . . grant a

prompt hearing thereon, determine the issues and make findings of fact and conclusions of law

with respect thereto.”26 If the Court determines that relief is warranted, “the court shall vacate and

set the judgment aside and shall discharge the prisoner or resentence him or grant a new trial or

correct the sentence as may appear appropriate.”27

      B. Ineffective Assistance of Counsel

           The Sixth Amendment right to counsel in a criminal trial includes “the right to the effective

assistance of counsel.”28 This right extends to “all critical stages of the criminal

process,” including sentencing.29 A defendant asserting a claim of ineffective assistance of counsel

must satisfy the two-element test defined in Strickland v. Washington.30 Under that test, a

defendant must show that (1) counsel’s performance was deficient, i.e., “fell below ‘an objective




26
     28 U.S.C. § 2255(b).
27
     Id.
28
     McMann v. Richardson, 397 U.S. 759, 771 n. 14 (1970).
29
   Iowa v. Tovar, 541 U.S. 77, 80‒81 (2004); Glover v. United States, 531 U.S. 198, 202–04
(2001).
30
     466 U.S. 668 (1984).

                                                    5

            Case 3:17-cr-00075-TMB Document 79 Filed 04/15/20 Page 5 of 10
standard of reasonableness;’” 31 and (2) that the deficiency was prejudicial to the defense, i.e.,

“there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different.”32

           In addressing the first element, deficient performance, judicial scrutiny of an attorney’s

performance, especially in hindsight, is highly deferential.33 Attorney conduct should be evaluated

from the attorney’s perspective at the time of the representation.34 Generally, an attorney’s

performance is strongly presumed to fall within the wide range of reasonably professional,

competent assistance.35 “The reasonableness of counsel’s actions may be determined or

substantially influenced by the defendant’s own statements or actions. Counsel’s actions are

usually based, quite properly, on informed strategic choices made by the defendant and on

information supplied by the defendant.”36

           The second element, prejudice, “focuses on the question whether counsel’s deficient

performance renders the result of . . . the proceeding fundamentally unfair.”37 A reasonable

probability that the results of the proceeding would have been different is “a probability sufficient

to undermine confidence in the outcome.”38 A defendant must make a greater showing than simply



31
     Strickland, 466 U.S. at 688.
32
     Id. at 694. See also United States v. Signori, 844 F.2d 635, 638 (9th Cir. 1988).
33
     Strickland, 466 U.S. at 689.
34
     Id.
35
     Id.
36
     Id. at 691.
37
     Lockhart v. Fretwell, 506 U.S. 364, 372 (1993) (citing Strickland, 466 U.S. at 687).
38
     Strickland, 466 U.S. at 694.

                                                   6

            Case 3:17-cr-00075-TMB Document 79 Filed 04/15/20 Page 6 of 10
asserting an error that could theoretically have some effect on the outcome of the proceeding, but,

a showing by a preponderance of the evidence is not required by Strickland.39

           Thus, a defendant must prove both deficient performance and consequent prejudice to

succeed in establishing ineffective assistance.40 The court may evaluate one or both elements in

determining whether to grant a defendant’s § 2255 motion on these grounds.41 For example, the

court need not inquire whether an attorney’s performance was deficient if such alleged deficiency

could not have resulted in prejudice under Strickland. 42

                                         IV.    DISCUSSION

           Here, the Court need not address whether trial counsel’s failure to secure a psycho-sexual

evaluation was deficient performance because Weis has failed to satisfy the prejudice element of

Strickland—i.e. that that the results of the proceeding would have been different had an evaluation

been conducted.43 Weis does not contend that the psycho-sexual evaluation would have been

favorable to his defense. Weis only argues that an evaluation would provide relevant information

to the Court regarding Weis’ risk of recidivism, risk of escalation, and need for treatment.44 Weis

speculates that “[h]ad an expert testified that [Weis] did not demonstrate a progression to ‘hands




39
     Duncan v. Ornoski, 528 F.3d 1222, 1246 (9th Cir. 2008).
40
  United States v. Quintero-Barraza, 78 F.3d 1344, 1348 (9th Cir. 1995) (“[P]etitioner bears the
burden of establishing both.”).
41
     Pizzuto v. Arave, 280 F.3d 949, 955 (9th Cir. 2002) (citing Strickland, 466 U.S. at 697).
42
     Id.
43
     Strickland, 466 U.S. at 694
44
     Dkt. 74 at 9–12.

                                                   7

            Case 3:17-cr-00075-TMB Document 79 Filed 04/15/20 Page 7 of 10
on’ offending the outcome most likely would be different.”45 However, Weis provides no evidence

that an evaluation would have yielded such a favorable opinion.

           Instead, Weis argues that he should not be required to disclose the results of any psycho-

sexual evaluation in support of his current Motion.46 Weis contends that the results of such an

evaluation would be confidential, whether at sentencing or on collateral attack.47 However, Weis

misconstrues the burden of proof in this matter. In order to be entitled to relief under § 2255, Weis

must demonstrate by a reasonable probability that absent trial counsel’s error, the results of the

proceeding would have been different.48 He must go further than pointing to an error that could

theoretically have some effect on the outcome of the proceeding.49 “Speculation about what an

expert could have said is not enough to establish prejudice.”50 Weis Motion rests on speculation

and the theoretical possibility that had a psycho-sexual evaluation been conducted it could have

produced a favorable opinion and outcome at sentencing. Such hypothesizing is insufficient to

establish prejudice.




45
     Dkt. 78 at 3.
46
     Id. at 4–5.
47
     Id.
48
     Strickland, 466 U.S. at 694.
49
     Duncan v. Ornoski, 528 F.3d at 1246.
50
     Grisby v. Blodgett, 130 F.3d 365, 373 (9th Cir. 1997)

                                                   8

            Case 3:17-cr-00075-TMB Document 79 Filed 04/15/20 Page 8 of 10
          Therefore, Weis has failed to demonstrate that he was prejudiced by trial counsel’s decision

to forgo a psycho-sexual evaluation before sentencing.51 Accordingly, he has failed to show

ineffective assistance of counsel and is not entitled to relief under § 2255.

                           V.     CERTIFICATE OF APPEALABILITY

          A certificate of appealability (“COA”) is required to appeal a petition brought under

28 U.S.C. § 2255.52 Under the Federal Rules Governing § 2255 Proceedings, “[t]he district court

must issue or deny a certificate of appealability when it enters a final order adverse to the

applicant.”53 Where a petitioner makes “a substantial showing of the denial of a constitutional

right,” a COA should be issued.54 This standard requires that the petitioner “demonstrate that the

issues are debatable among jurists of reason; that a court could resolve the issues in a different

manner; or that the questions are adequate to deserve encouragement to proceed further.”55 Weis’

petition does not meet this standard. Weis’ has failed to argue that had a psycho-sexual evaluation

been conducted, the outcome at sentencing would have been different. Accordingly, the Court

declines to issue a certificate of appealability in this action.




51
  Because Weis has failed to establish the prejudice element under Strickland, the Court need not
and does not make any findings on whether trial counsel’s performance was deficient. See Pizzuto,
280 F.3d at 955.
52
     28 U.S.C. § 2253(c)(1)(B); United States v. Asrar, 116 F.3d 1268, 1269 (9th Cir. 1997).
53
     Rules Governing § 2255 Proceedings, Rule 11(a).
54
     28 U.S.C. § 2253(c)(2).
55
  United States v. Greene, No. 3:09-CR-00053-1-TMB, 2015 WL 13670726, at *1 (D. Alaska
Apr. 14, 2015) (quoting Muth v. Fondren, 676 F.3d 815, 822–23 (9th Cir. 2012)).

                                                    9

           Case 3:17-cr-00075-TMB Document 79 Filed 04/15/20 Page 9 of 10
                           VI.    CONCLUSION

For the foregoing reasons, Weis’ Motion at docket 54 is DENIED.

IT IS SO ORDERED.

                              Dated at Anchorage, Alaska, this 15th day of April, 2020.

                                          /s/ Timothy M. Burgess
                                          TIMOTHY M. BURGESS
                                          UNITED STATES DISTRICT JUDGE




                                     10

Case 3:17-cr-00075-TMB Document 79 Filed 04/15/20 Page 10 of 10
